PER CURIAM.
Upon consideration of the appellant’s response to the Court’s sua sponte order of August 7, 2003, the Court has determined that the order on appeal is not final. See Carlton v. Wal-Mart Stores, Inc., 621 So.2d 451 (Fla. 1st DCA 1993)(holding that an order dismissing a complaint without prejudice is not considered final unless it is clear that the dismissal is intended to be without prejudice to initiate another separate action). Accordingly, the appeal is hereby dismissed for lack of jurisdiction. The appellee’s motion to dismiss, filed on August 1, 2003, is denied as moot.
WOLF, C.J., BROWNING and HAWKES, JJ., concur.